DETAILED ACTION 
The present application, filed on 9/21/2017 is being examined under the AIA  first inventor to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 3-4, 9, 11, 14, 19 are amended
b.  Claims 2, 12 are cancelled

Overall, Claims 1, 3-11, 13-20 are pending and have been considered below.  


Claim Objections
	Claim 4 is objected to for reciting “displaying displaying an offer.” Appropriate correction is required. 


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 11 have been amended by Applicant to include the limitation “calculating consumer engagement for each test promotion, of a plurality of test promotions, by generating a weight for each of the users as a ratio of offer load rates versus redemption rates for the given user, and by a weighted percentage of the load rates among all users of each test promotion by each user's calculated weight;”  The limitation has no support in the specification, drawings or initial set of claims. 

	In the response from 9/30/2020, Applicant states: “Claims 1 and 11 have been amended to more accurately reflect the manner in which consumer engagement is calculated for the purposes of culling out lower performing promotions. Support for these amendments may be found in the specification as published at paragraphs 155-157, ” (1) … by generating a weight for each of the users as a ratio of offer load rates versus redemption rates for the given user” and (2) “by a weighted percentage of the load rates among all users of each test promotion by each user's calculated weight.”  
First, paragraph 157 of the specification discloses: “For example some users are more likely to selectively load an offer to card and are more diligent in redeeming the offers. Other users may load many offers to card regularly, with a very low actual redemption rate. In these situations, the user who has historically had higher load-to-card correlations to redemption may be more heavily weighted in the determination of consumer engagement than a user who is less likely to follow through with redemption.” This disclosure points to the element (1) ”… by generating a weight for each of the users as a ratio of offer load rates versus redemption rates for the given user.” There is no disclosure pointing to (2) “by a weighted percentage of the load rates among all users of each test promotion by each user's calculated weight.” 
Second, nowhere in the specification or in paragraphs 155-157 is there disclosure that consumer engagement for each test promotion is calculated by taking into account (1) and (2). As mentioned, the specification, at paragraph 157, discloses the consumer engagement is correlated [sic] with (1) only. 
Third, claim elements (1) and (2) are connected by “and” (“… redemption rates for the given user, and by a weighted percentage …”). From the claim language it is not clear if the two elements have to be added or the correlation has to be calculated in a different way. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, by using optional language.  

Claims 1, 11 are rejected under 35 U.S.C. 112(b) as failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite “offer load rates” and “redemption rates” to be used to calculate consumer engagement for each test promotion. However neither offer load nor offer redemption have been made part of independent claims 1, 11.

Therefore, Claims 1, 11 do not clearly and distinctly point out and claim the subject matter which is claimed to be the invention, and appropriate correction is required

The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aaltonen et al (US 2010/0274661), in view of Butler et al (US 2011/0251880), in further view of Suprock et al (US 2013/0013404), in further view of Krishnamurthy et al (US 2015/0142557).  
Regarding Claims 1, 11 – Aaltonen discloses: A computer implemented method for trimming test promotions using consumer engagement comprising: 
	collecting store, offer and user data from at least one specific retailer, and offer data from at least one third party; {see at least fig1, rc21, rc22, rc8, [0102]-[0104] advertising database (reads on storing offer data), user database (reads on user data), products from retailer, [0116]-[0125] soft drink A, [0104] answering a questionnaire (reads on third party)}   
	segmenting the users based upon purchasing history in the user data; {see at least [0042]-[0044] target group of consumers, consumer profile, purchasing habits (reads on purchasing history)}    

Aaltonen does not disclose, however, Butler discloses: 
	calculating consumer engagement for each test promotion, of a plurality of test promotions, by {see at least [0075] consumer engagement} 
	generating a weight for each of the users as a ratio of offer load rates versus redemption rates for the given user, and by {see at least [0082] load to card rates, redemption rates} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen to include the elements of Butler. One would have been motivated to do so, in order to assess the value of the users for the merchant.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen evidently discloses collecting data and segmenting users.  Butler is merely relied upon to illustrate the functionality of calculating user engagement in the same or similar context.  As best understood by Examiner, since both collecting data and segmenting users, as well as calculating user engagement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, as well as Butler would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen / Butler.  

Aaltonen, Butler does not disclose, however, Suprock discloses:  
	a weighted percentage of the load rates among all users of each test promotion adjusted by each user’s calculated weights; and {see at least fig2D, rc230, [0080], [0163] loyalty card that provides load to card functionality (based on the broadest reasonable interpretation requirement (MPEP 2111), loyalty card reads on user weighting)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler to include the elements of Suprock.  One would have been motivated to do so, in order to more accurately assess the value of the users for the merchant.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler evidently discloses collecting data, segmenting users and calculating user engagement.  Suprock is merely relied upon to illustrate the functionality of calculating a weighted percentage of the load rates in the same or similar context.  As best understood by Examiner, since both collecting data, segmenting users and calculating user engagement, as well as calculating a weighted percentage of the load rates are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, as well as Suprock would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler / Suprock.  

Aaltonen, Butler, Suprock does not disclose, however, Krishnamurthy discloses:
	periodically terminating the test promotions with the lowest consumer engagement until only optimal promotions remain. {see at least [0086] terminating poor performing advertisements}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock to include the elements of Krishnamurthy.  One would have been motivated to do so, in order to conclude the optimization process of the test promotions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler, Suprock evidently discloses collecting data, segmenting users and calculating user engagement.  Krishnamurthy is merely relied upon to illustrate the functionality of terminating promotions with the lowest consumer engagement in the same or similar context.  As best understood by Examiner, since both collecting data, segmenting users and calculating user engagement, as well as terminating promotions with the lowest consumer engagement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, Suprock, as well as Krishnamurthy would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler, Suprock / Krishnamurthy.  


Claims 3-8, 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aaltonen et al (US 2010/0274661), in view of Butler et al (US 2011/0251880), in further view of Suprock et al (US 2013/0013404), in further view of Krishnamurthy et al (US 2015/0142557), in further view of Singh et al (US 2018/0336597).  
Regarding Claims 3, 13 – Aaltonen, Butler, Suprock, Krishnamurthy discloses the limitations of Claims 1, 11. Aaltonen, Butler, Suprock, Krishnamurthy does not disclose, however, Singh discloses:    
wherein the L2C application is displayed on a mobile device. {see at least [0004] In one embodiment of the present disclosure, a computer-implemented method is described for receiving, in a dynamic creative rendering server, a request from a browser or mobile application in a mobile device, the request directed to an ad-creative display. The computer-implemented method also includes determining an identifier for the mobile device from a publisher website or application, the publisher website or application accessible to the mobile device and providing the identifier to an advertisement engine. The computer-implemented method also includes correlating the identifier with a frequent shopper identification in a lookup table in the advertisement engine, the frequent shopper identification associated with a retailer, receiving, after a logic query for the frequent shopper identification in the advertisement engine, a playlist including a structured content, and processing the structured content and pushing the playlist including the structured content into the browser or mobile application in the mobile device.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy to include the elements of Singh.  One would have been motivated to do so, in order to provide promotions on the go.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy evidently discloses optimizing test promotions.  Singh is merely relied upon to illustrate the functionality of displaying promotions on a mobile device in the same or similar context.  As best understood by Examiner, since both test promotions, as well as displaying promotions on a mobile device are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, Suprock, Krishnamurthy, as well as Singh would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler, Suprock, Krishnamurthy / Singh.

Regarding Claims 4, 14 – Aaltonen, Butler, Suprock, Krishnamurthy discloses the limitations of Claims 1, 11. Aaltonen, Butler, Suprock, Krishnamurthy does not disclose, however, Singh discloses: further comprising  
	displaying an offer, an ability to decline the offer, and an ability to load the offer to card. {see at least fig5, rc527, [0049-[0050] FIG. 5 illustrates a screenshot of a digital promotion 500A when the consumer activates save offer button 437 in one of loaded digital promotions 435 from advertisement payload 425, according to some embodiments. In some embodiments, digital promotion 500A may include a "load to memory" button 537 so that the consumer may load digital promotion 500A into a memory of the client device (e.g., memory 220). When load to memory button 537 is activated, some embodiments display a digital promotion preview 500B, including an expiration date 538. Digital promotion preview 500B may include "Load" and "Cancel" buttons 527a and 527c, respectively, to load coupon 500A to the memory, or cancel the operation. The consumer may bring all the promotions uploaded to memory 220 using the FSC-ID at the retailer store ("brick and mortar," or online), or at any other point in time or place.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy to include the elements of Singh.  One would have been motivated to do so, in order to provide user with choices.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy evidently discloses optimizing test promotions.  Singh is merely relied upon to illustrate the functionality of displaying or loading to card the offer in the same or similar context.  As best understood by Examiner, since both test promotions, as well as displaying or loading to card the offer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, Suprock, Krishnamurthy, as well as Singh would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler, Suprock, Krishnamurthy / Singh.

Regarding Claims 5, 15 – Aaltonen, Butler, Suprock, Krishnamurthy, Singh discloses the limitations of Claims 4, 14. Butler further discloses:    
	measuring a rate of loading the offer to card. {see at least [0082] load to card rates}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy, Singh to include additional elements of Butler.  One would have been motivated to do so, in order to assess user’s value for the merchant.  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy, Singh evidently discloses optimizing test promotions.  Butler is merely relied upon to illustrate the additional functionality of measuring a rate of loading to card in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 16 – Aaltonen, Butler, Suprock, Krishnamurthy, Singh discloses the limitations of Claims 5, 15. Butler further discloses:    
	wherein the rate of loading the offer to card is used to calculate the consumer engagement. {see at least [0075] consumer engagement. The claim element “is used to calculate the consumer engagement” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy, Singh to include additional elements of Butler.  One would have been motivated to do so, in order to assess user’s value for the merchant.  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy, Singh evidently discloses optimizing test promotions.  Butler is merely relied upon to illustrate the additional functionality of assessing consumer engagement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 7, 17 – Aaltonen, Butler, Suprock, Krishnamurthy, Singh discloses the limitations of Claims 6, 16. Butler further discloses:    
	measuring a rate of offer redemption. {see at least [0082] redemption rates}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy, Singh to include additional elements of Butler.  One would have been motivated to do so, in order to assess user’s value for the merchant.  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy, Singh evidently discloses optimizing test promotions.  Butler is merely relied upon to illustrate the additional functionality of measuring a rate of offer redemption in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 8, 18 – Aaltonen, Butler, Suprock, Krishnamurthy, Singh discloses the limitations of Claims 7, 17. Butler further discloses:    
	wherein a combination of the rate of loading the offer to card and the rate of offer redemption is used to calculate the consumer engagement. {see at least [0075] consumer engagement. The claim element “is used to calculate the consumer engagement” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy, Singh to include additional elements of Butler.  One would have been motivated to do so, in order to assess user’s value for the merchant.  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy, Singh evidently discloses optimizing test promotions.  Butler is merely relied upon to illustrate the additional functionality of assessing consumer engagement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 9, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aaltonen et al (US 2010/0274661), in view of Butler et al (US 2011/0251880), in further view of Suprock et al (US 2013/0013404), in further view of Krishnamurthy et al (US 2015/0142557), in further view of Galperin (US 8,571,930).  
Regarding Claims 9, 19 – Aaltonen, Butler, Suprock, Krishnamurthy discloses the limitations of Claims 1, 11. Aaltonen further discloses: 
	administering the plurality of test promotions and {see at least [0020]-[0027] consumer selecting, message selecting, delivery mechanism. [0050]-[0052] send messages; fig9, [0146]}  

Aaltonen, Butler, Suprock, Krishnamurthy does not disclose, however, Galperin discloses: further comprising:  
	selecting particular test promotions to apply to particular user segments based upon historical offer performance. {see at least (171)-(172)/[29/60-30/5] which kinds of ads are the most effective for different user segments; (185)-(189)/{31/36-32/25] based upon historical performance}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy to include the elements of Galperin.  One would have been motivated to do so, in order to provide promotions with the highest chance of success.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy evidently discloses generating administering and optimizing test promotions.  Galperin is merely relied upon to illustrate the functionality of selecting promotions based on historic performance in the same or similar context.  As best understood by Examiner, since both generating administering and optimizing test promotions, as well as selecting promotions based on historic performance are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, Suprock, Krishnamurthy, as well as Galperin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler, Suprock, Krishnamurthy / Galperin. 


Claims 10, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aaltonen et al (US 2010/0274661), in view of Butler et al (US 2011/0251880), in further view of Suprock et al (US 2013/0013404), in further view of Krishnamurthy et al (US 2015/0142557), in further view of Kohli et al (US 2006/0253328).  
Regarding Claims 10, 20 – Aaltonen, Butler, Suprock, Krishnamurthy discloses the limitations of Claims 1, 11. Aaltonen, Butler, Suprock, Krishnamurthy does not disclose, however, Kohli discloses:    
	wherein the users may belong to more than one segment. {see at least [0058] user is part of multiple segments}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aaltonen, Butler, Suprock, Krishnamurthy to include the elements of Kohli.  One would have been motivated to do so, in order to better assess the impact of promotions upon the target segments.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Aaltonen, Butler, Suprock, Krishnamurthy evidently discloses generating administering and optimizing test promotions.  Kohli is merely relied upon to illustrate the functionality of users belonging to more than one segment in the same or similar context.  As best understood by Examiner, since both generating administering and optimizing test promotions, as well as users belonging to more than one segment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Aaltonen, Butler, Suprock, Krishnamurthy, as well as Kohli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Aaltonen, Butler, Suprock, Krishnamurthy / Kohli. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner agrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Applicant’s arguments are persuasive. The rejection is withdrawn. 


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622